                Case 1:19-cv-04557-VEC Document 29 Filed 11/18/19 Page 1 of 2



MEMO ENDORSED
                                         GARFUNICEL WILD, P C
                                                    ATTORNEYS AT LAW

                                       111 GREAT NECK ROAD • GREAT NECK, NEW YORK 11021
                                             TEL (516) 393-2200 • FAX (516) 466-5964
                                                   www.garfunkelwild.com


                                                                                          JUSTIN M. VOGEL
                                                                                          Partner
                                                                                          Licensed in NY
                                                                                          Email: jvogel@garfunkelwild.com
                                                                                          Direct Dial: (516) 393-2570




    FILE NO.:    15230.0001                                                               November 18, 2019

    By ECF
                                                              USDC SDNY
    The Hon. Valerie E. Caproni                               DOCUMENT
    United States District Judge                              ELECTRONICALLY FILED
    Thurgood Marshall                                         DOC #:
    United States Courthouse                                  DATE FILED: 11/18/2019
    40 Foley Square, Room 240
    New York, NY 10007

                Re:    Obesity Action Coalition v. Aetna, Inc. d/b/a Aetna Better Health, Inc.
                       Docket No.: 19 -cv-04557 NEC)

    Dear Judge Caproni:

            We represent the Plaintiff Obesity Action Coalition ("OAC") in the above-referenced
    matter, and write at the instruction of Hannah of Your Honor's staff, regarding the current
    deadlines associated with this lawsuit.

            Aetna filed a motion to dismiss OAC's complaint on August 28, 2019. On September 6,
    2019, the Court granted OAC's request for an extension of time to file its opposition brief,
    extending that deadline from September 11, 2019 to October 25, 2019. By letter dated October
    18, 2019, OAC, with Aetna's consent, requested an additional 90-day extension of all briefing
    deadlines based on settlement discussions that had developed. (See DE #27). Your Honor
    granted an extension of 30-days. As a result of that extension, OAC's opposition to Defendants'
    motion to dismiss is due on November 25th, 2019, and Aetna's reply papers are due on December
    8th, 2019 (See DE #28).       As the deadline for OAC to submit its opposition papers is fast
    approaching, OAC wanted to take the opportunity to explain the progress of settlement
    discussions and to request an additional extension of time from the Court.

           By way of brief background, OAC commenced several lawsuits against a number of
    insurance carriers. Each of those lawsuits interpose nearly identical allegations; i.e., that the
    insurance carriers are violating Article III of the Americans' With Disability Act (as well as New
    York State law) by requiring that their insured members, who are suffering with obesity,
    complete a 6-month preoperative diet before those members can obtain authorization to undergo
    various forms of bariatric surgical procedures.




    5502417v.4
        Case 1:19-cv-04557-VEC Document 29 Filed 11/18/19 Page 2 of 2
The Hon. Valerie E. Caproni
November 18, 2019
Page 2


        As a significant development, some of the carrier-defendants have decided to abandon
the 6-month diet requirement, prompting a resolution of those matters. For example, OAC very
recently withdrew its lawsuit against Cigna, Healthcare, Inc., with prejudice, after Cigna dropped
its six-month preoperative diet requirement. (See 1:19-cv-04675 (GBD), DE #24). OAC is
actively_engaged in_similar_discussionswith United Healthcare (1:19-cv-03695-VSB), who,-like—
Cigna, has also agreed to eliminate its six-month diet requirement in light of OAC's allegations.
We expect that OAC will voluntarily dismiss its lawsuit against United, as well, once United
confirms that the policy change has been implemented by United and its subsidiary / affiliated
carriers.

        As noted in OAC's October 18, 2019 letter to Your Honor (DE #27) counsel for Aetna,
the Baker Botts law firm, confirmed that Aetna is also considering a change to its preoperative
diet requirement for bariatric procedures. I am advised that Aetna continues to take such a
change under advisement, (in light of the decision reached by Cigna and United), but that Aetna
will not meet again to discuss the potential policy change until late December 2019. Although
Aetna's counsel informed me that Aetna cannot guarantee that a decision on policy change will
be reached at that time, OAC respectfully requests an additional extension of its time to submit
opposition to Aetna's pending motion in an effort to avoid additional and, potentially,
unnecessary legal fees, as well as to promote judicial economy. Indeed, OAC is likely to
voluntarily withdraw its lawsuit against Aetna if Aetna decides to change its pre-operative diet
requirement effecting patients with obesity.

        In light of the foregoing, OAC respectfully requests that its time to submit opposition to
Aetna's pending motion be extended to January 10, 2020. The requested extension will afford
time for the parties to negotiate a settlement and/or OAC's voluntary withdrawal of the lawsuit.
OAC also requests a similar extension of the other deadlines and conference dates, for the same
reason. OAC will not seek an additional extension from the Court should Aetna fail to make a
final determination as to the status of its preoperative diet requirement before the requested
extension date.

           I am advised that Aetna does not oppose OAC's request, but that Aetna will submit its
own letter to the Court addressing this issue.

        I thank the Court for its consideration.

                                                       Respectfully Submitted,

                                                       /s/ Justin M Vogel
                                                       Justin M. Vogel      Application GRANTED.
                                                                            Plaintiff's opposition brief is due
                                                                            by January 10, 2020. Defendant's
                                                                            reply brief is due by January 24,
cc:     All Counsel of Record via ECF                                       2020. No further extensions will
                                                                            be granted.
                                                                            SO ORDERED.
                                                   2
5502417v.4                                                                                       11/18/2019
                                                                            HON. VALERIE CAPRONI
                                                                            UNITED STATES DISTRICT JUDGE
